DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 7/4/2022 have been entered and the action follows:

Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments all the rejections are withdrawn and the claims are allowed.  Furthermore, the claims are allowed because prior art taken alone or in combination with fails to disclose or teach method of computing decay factors for display degradation compensation that includes receiving a sequence of frames comprising a current frame; determining whether the current frame is a dynamic frame or a static frame; in response to the current frame being the static frame, not computing a plurality of accumulated decay factors; and in response to the current frame being the dynamic frame, computing the accumulated decay factors, wherein in response to the current frame being the dynamic frame, the step of computing the accumulated decay factors comprises: computing first decay factors corresponding to a plurality of consecutive preceding static frames based on a multiplication operation, wherein the multiplication operation comprises: multiplying a plurality of representative decay factors respectively by a total number of the plurality of consecutive preceding static frames to generate the first decay factors, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663